01/07/2021
                   IN THE SUPREME COURT OF TENNESSEE
                                    May 28, 2020 Session1

                 MELANIE LEMON v. WILLIAMSON COUNTY
                           SCHOOLS ET AL.

                     Appeal by Permission from the Court of Appeals
                           Circuit Court for Williamson County
                      No. 2017-320        Joseph A. Woodruff, Judge
                        ___________________________________

                              No. M2018-01878-SC-R11-CV
                         ___________________________________

       We granted permission to appeal in this case to address whether a claim for wrongful
termination of employment can be asserted under the Teacher Tenure Act, Tennessee Code
Annotated sections 49-5-501 to -515, by classifying a tenured teacher’s resignation as a
constructive discharge rather than a voluntary quit. The plaintiff tenured teacher in this
appeal quit her teaching position and sued for wrongful termination under the Tenure Act.
We conclude that the doctrine of constructive discharge is inconsistent with the robust
procedural framework in the Act, intended to give tenured teachers ample opportunity to
be heard and ensure that dismissal decisions are made methodically, with transparency,
and by consensus of professional educators. We reverse the Court of Appeals’ decision to
apply the doctrine of constructive discharge to the plaintiff’s claims, and we hold that
constructive discharge is not applicable to wrongful termination claims under the Tenure
Act. We affirm the trial court’s dismissal of those claims. We also affirm the lower courts’
dismissal of the plaintiff teacher’s tort claims against the school system and individual
school officials.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                       Affirmed in Part and Reversed in Part

HOLLY KIRBY, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
CORNELIA A. CLARK, SHARON G. LEE, AND ROGER A. PAGE, JJ., joined.




       1
           We heard oral argument by videoconference under this Court’s emergency orders restricting
court proceedings because of the COVID-19 pandemic.
Lisa M. Carson, Franklin, Tennessee, for the Defendant/Appellant, Williamson County
Schools,2 and Defendants Kathryn Donnelly, Mike Looney, and Denise Goodwin.

Constance Mann, Franklin, Tennessee, for the Plaintiff/Appellee, Melanie Lemon.

Garrett Knisley and Benjamin Torres, Nashville, Tennessee, for Amicus Curiae Tennessee
School Boards Association.

                                            OPINION
                         FACTUAL AND PROCEDURAL BACKGROUND

        Because this appeal requires us to review a trial court’s grant of a motion to dismiss,
we recite the facts as alleged in the complaint, presuming them to be true and giving the
plaintiff the benefit of all reasonable inferences. Webb v. Nashville Area Habitat for
Human., Inc., 346 S.W.3d 422, 426 (Tenn. 2011) (citing Tigg v. Pirelli Tire Corp., 232
S.W.3d 28, 31 (Tenn. 2007)).

      Plaintiff/Appellee Melanie Lemon taught school for fourteen years. During the
2016–2017 school year, Ms. Lemon was a second-grade teacher at Walnut Grove
Elementary School in Williamson County, Tennessee.

       Ms. Lemon asserts that, despite the fact that she was a well-respected teacher with
no history of discipline and excellent evaluations, school officials embarked on a campaign
of harassment intended to coerce her into resigning from her teaching position. The
harassment included false accusations that Ms. Lemon caused emotional distress to a parent
and broke the law by providing student tee-shirt sizes for shirts purchased by a parent in
support of a school-approved off-campus fundraiser.

       After the tee-shirt incident, Ms. Lemon received unusually low evaluations, which
she took as an indication that termination of her employment was imminent. Ms. Lemon
reported her concerns to a union representative and to the assistant superintendent of the
schools, but she did not get a satisfactory response.


       2
            In its request for permission to appeal, Defendant/Appellant Williamson County Schools
indicated its proper name is Williamson County Board of Education. The lower courts, however, referred
to the Defendant/Appellant as Williamson County Schools, and the case is styled as such. Consequently,
to avoid confusion, we will refer to Defendant/Appellant as Williamson County Schools in this opinion.

                                                -2-
        Subsequently, school officials told Ms. Lemon she was under criminal investigation
for child abuse. Initially, she was not told the specifics of the allegations. School officials
conducted an incomplete investigation into the matter, and Ms. Lemon received a three-
day suspension without pay, the maximum amount of time school officials may impose a
suspension without triggering appeal rights.3 The child abuse allegations were ultimately
deemed unfounded, and law enforcement declined to investigate.

        When Ms. Lemon returned to the classroom following the three-day suspension,
school officials placed cameras in her classroom to monitor her performance. They also
assigned a retired teacher to her classroom as an observer. The superintendent of
Williamson County Schools sent Ms. Lemon an email informing her that he was
monitoring her actions in the classroom via the cameras. During this time period, school
officials criticized Ms. Lemon for going into the hallway during class to speak with a school
psychologist. Her time on the computer during class, responding to work-related emails,
was timed. Ms. Lemon felt that none of these actions were warranted and were instead
intended to pressure her to leave her employment.

      After experiencing these events, Ms. Lemon felt she had no choice but to resign
from her teaching position. She resigned on May 12, 2017.

      On June 9, 2017, Ms. Lemon filed a complaint in the Williamson County Circuit
Court. She named as defendants Williamson County Schools; the principal of Walnut
Grove Elementary School, Kathryn Donnelly; the superintendent of Williamson County
Schools, Mike Looney; and the assistant superintendent of Williamson County Schools,
Denise Goodwin.

        The primary claim in Ms. Lemon’s complaint was for wrongful termination under
the Teacher Tenure Act (“Tenure Act”), Tennessee Code Annotated sections 49-5-501 to
-515, based on her allegation that she was constructively discharged. The complaint
asserted other claims as well, including breach of contract, negligence, defamation, false
light invasion of privacy, invasion of civil rights, and both negligent and intentional
infliction of emotional distress. Ms. Lemon sought compensatory and punitive damages,
including back pay, lost benefits, front pay, and compensation for her emotional distress.

      In response, the Defendants filed a Tennessee Rule of Civil Procedure 12.02(6)
motion to dismiss all claims. The trial court granted the motion in part; it dismissed Ms.
Lemon’s claims for wrongful termination, negligence, negligent infliction of emotional

       3
           See Tenn. Code Ann. § 49-5-512(d) (2016).
                                                 -3-
distress, invasion of civil rights, and false light invasion of privacy, concluding that Ms.
Lemon failed to state a claim upon which relief could be granted.

        With respect to Ms. Lemon’s wrongful termination claims under the Tenure Act,
the trial court outlined the pertinent facts, stated the legal standard, and concluded that the
doctrine of constructive discharge could not be applied to claims under the Act:

               Ms. Lemon contends she was wrongfully discharged when
       [Defendants] made her working conditions so difficult and unpleasant that
       she was forced to resign. In support, Ms. Lemon alleges [Defendants]
       falsified her observations and evaluations, giving Ms. Lemon unwarranted
       low scores; accused her of child abused [sic] based upon one parent’s
       comment of an event that occurred [three] days earlier; told her it was illegal
       to tally t-shirt sizes of students; and reduced her to an inferior status by
       placing cameras in her room and assigning a retired teacher to monitor her
       classroom. Ms. Lemon submits the alleged conduct resulted in her
       constructive discharge; which Defendants achieved by subverting the
       process for dismissal set forth in the Teacher Tenure Act, Tenn[essee] Code
       Ann[otated] [sections] 49-5-501, et seq.

               At this point, the Court must take all of Ms. Lemon’s allegations as
       true, and then decide whether those facts can support a claim for relief. The
       Court concludes they do not. The [T]eacher Tenure Act was enacted to
       protect school teachers from arbitrary demotions and dismissals. However,
       in the present matter, Ms. Lemon was neither dismissed or discharged from
       her position as a second grade teacher at Walnut Grove Elementary School;
       but rather, as she admits, Ms. Lemon resigned before these actions could
       occur. Likewise, the Court notes Ms. Lemon was not transferred or demoted,
       nor did [Defendants] reduce her pay. It is not alleged that any of the
       Individual Defendants verbally suggested she should resign or discussed the
       possibility of her employment being terminated. Instead, the facts
       demonstrate, outside of the three day suspension, Ms. Lemon remained in
       the same teaching assignment until she resigned. Upon resignation, Ms.
       Lemon’s status as a tenured teacher was terminated, thus removing her from
       the procedural protections provided by the Teacher Tenure Act for tenured
       teachers who have been improperly dismissed. Tenn. Code Ann. § 49-5-
       501(11)(B)(i). Consequently, it cannot be said that Ms. Lemon was
       wrongfully discharged in violation of the Teacher Tenure Act.

                                             -4-
               Nevertheless, the Court acknowledges, under certain circumstances,
       some resignations may be coerced, thus enabling a court to grant a plaintiff
       relief for an involuntary resignation; however, the Court’s legal research has
       not discovered, and Ms. Lemon has not cited, controlling law demonstrating
       the applicability of the doctrine of constructive discharge to the present
       factual circumstances. Therefore, as to Count 1, Ms. Lemon has failed to
       state a claim for which relief may be granted. Ms. Lemon’s claim for
       wrongful termination is hereby DISMISSED for failure to state a claim on
       which relief can be granted, pursuant to Rule 12.02(6). Tenn. R. Civ. P.

On this basis, the trial court dismissed Ms. Lemon’s claim for wrongful termination under
the Tenure Act.

       The trial court dismissed Ms. Lemon’s claims of breach of contract, defamation,
and intentional infliction of emotional distress without prejudice. It granted her leave to
amend her complaint to assert those claims with greater specificity.

       Ms. Lemon asked the trial court to reconsider; this request was denied. She then
filed an amended complaint alleging breach of contract, intentional infliction of emotional
distress, and punitive and compensatory damages.

       After all of the Defendants answered the amended complaint, they filed motions for
summary judgment. The trial court granted summary judgment as to the remaining breach
of contract claim because it was undisputed that Ms. Lemon voluntarily resigned.
Moreover, it held, Ms. Lemon failed to exhaust her administrative remedies, and the
policies the Defendants allegedly violated did not apply to the facts set forth in her amended
complaint.

       To the extent Ms. Lemon asserted a claim of intentional infliction of emotional
distress against Williamson County Schools, the trial court’s order granted summary
judgment against Ms. Lemon because the Tennessee Governmental Tort Liability Act did
not remove Williamson County Schools’ sovereign immunity.4 The trial court granted
summary judgment to the individual Defendants on the intentional infliction of emotional
distress claims because the Tenure Act provides immunity to school officials when
performing duties under the Act. It also concluded that the conduct alleged was not


       4
         The record appears to indicate that claims of intentional infliction of emotional distress were
brought only against the individual Defendants.
                                                 -5-
outrageous as a matter of law because it amounted to “mere insults, indignities, threats,
annoyances, petty oppressions or other trivialities.”

        Ms. Lemon timely appealed. Of note, the intermediate appellate court reversed the
trial court’s dismissal of Ms. Lemon’s wrongful discharge claim under the Tenure Act. It
held that the doctrine of constructive discharge could give rise to a wrongful termination
claim under the Tenure Act, reasoning: “A board of education cannot violate the
fundamental policies of the Tenure Act by coercing a resignation any more than it can
violate the fundamental policies of any other statute by coercing a resignation.” Lemon v.
Williamson Cnty. Schs., No. M2018-01878-COA-R3-CV, 2019 WL 4598201, at *6 (Tenn.
Ct. App. Sept. 23, 2019), perm. app. granted, (Tenn. Feb. 20, 2020). The Court of Appeals
affirmed the trial court’s dismissal of the remaining claims. Id. at *1.

       Williamson County Schools then filed an application for permission to appeal to
this Court, which we granted.

                      ISSUES ON APPEAL AND STANDARD OF REVIEW

        On appeal, Williamson County Schools argues that the Court of Appeals erred in
reversing the trial court’s dismissal of Ms. Lemon’s wrongful termination claim because
the Tenure Act does not contemplate application of the doctrine of constructive discharge.5
It also argues that the Court of Appeals erred in holding that Ms. Lemon may recover tort
damages for her wrongful termination claim under the Tenure Act and that governmental
immunity does not apply to a common law claim of wrongful discharge.

       On cross-appeal, Ms. Lemon maintains that the Court of Appeals was correct on the
issues raised by Williamson County Schools. She also argues that the lower courts
improperly dismissed her claims for negligence and intentional infliction of emotional
distress.

        Williamson County Schools asserts that Ms. Lemon waived these issues by failing
to raise them in her answer to its application for permission to appeal to this Court. The
individual Defendants argue similarly that they are not proper parties to this appeal because
they did not appeal and Ms. Lemon did not seek permission to appeal the lower courts’
dismissal of the intentional infliction of emotional distress claims against them. In the
alternative, they assert that they retain immunity against such claims and the conduct

       5
         Amicus Curiae Tennessee School Boards Association filed a brief in support of Williamson
County Schools’ appeal, making similar arguments under the Tenure Act.
                                              -6-
alleged does not meet the standard of “outrageousness” required for claims of infliction of
emotional distress.

        We disagree with the position of Williamson County Schools and the individual
Defendants as to waiver. Rule 11 does not require the filing of an answer to a Rule 11
application. Once we accept a Rule 11 application for permission to appeal, the entire case
is before the Court, and any party may raise an issue that was previously considered by the
lower courts. See, e.g., Tenn. R. App. P. 13(a) advisory commission cmt. (“[O]nce any
party files a notice of appeal, the appellate court may consider the case as a whole”). In
this respect, we have explained:

               Parties who have not filed their own application for permission to
       appeal may present issues other than those presented by the appellant or party
       seeking Tenn. R. App. P. 11 relief. To do so, however, Tenn. R. App. P.
       27(b) requires a party to include in its brief “the issues and arguments
       involved in [its] request for relief as well as the answer to the brief of the
       appellant [or party seeking Tenn. R. App. P. 11 relief].” An issue may be
       deemed waived, even when it has been specifically raised as an issue, when
       the brief fails to include an argument satisfying the requirements of Tenn. R.
       App. P. 27(a)(7). By the same token, an issue may be deemed waived when
       it is argued in the brief but is not designated as an issue in accordance with
       Tenn. R. App. P. 27(a)(4).

Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. 2012) (alterations in original) (footnote and
citations omitted); see also Tenn. R. App. P. 3(h) (“Consistent with Rule 13(a), cross
appeals and separate appeals are not required. Consequently, upon the filing of a single
notice of appeal in a civil case, issues may be brought up for review and relief pursuant to
these rules by any party.”); Tenn. R. App. P. 3(h) 2015 advisory commission cmt. Thus,
the issues raised by Ms. Lemon in her brief to this Court are not waived.

      Our standard of review for a motion to dismiss was well stated in Webb v. Nashville
Area Habitat for Humanity, Inc.:

              A Rule 12.02(6) motion challenges only the legal sufficiency of the
       complaint, not the strength of the plaintiff’s proof or evidence. The
       resolution of a 12.02(6) motion to dismiss is determined by an examination
       of the pleadings alone. A defendant who files a motion to dismiss “admits
       the truth of all of the relevant and material allegations contained in the

                                           -7-
       complaint, but . . . asserts that the allegations fail to establish a cause of
       action.”

               In considering a motion to dismiss, courts “must construe the
       complaint liberally, presuming all factual allegations to be true and giving
       the plaintiff the benefit of all reasonable inferences.” A trial court should
       grant a motion to dismiss “only when it appears that the plaintiff can prove
       no set of facts in support of the claim that would entitle the plaintiff to relief.”
       We review the trial court’s legal conclusions regarding the adequacy of the
       complaint de novo.

346 S.W.3d 422, 426 (Tenn. 2011) (citations omitted) (quoting Brown v. Tenn. Title Loans,
Inc., 328 S.W.3d 850, 854 (Tenn. 2010); Tigg, 232 S.W.3d at 31; Crews v. Buckman Lab’ys
Int’l, Inc., 78 S.W.3d 852, 857 (Tenn. 2002)).

       Some of Ms. Lemon’s claims were dismissed on summary judgment. We review a
lower court’s decision on a summary judgment motion de novo with no presumption of
correctness. Tatham v. Bridgestone Ams. Holding, Inc., 473 S.W.3d 734, 748 (Tenn.
2015). Summary judgment is proper where “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04. Our standard of review requires “a fresh
determination of whether the requirements of Rule 56 of the Tennessee Rules of Civil
Procedure have been satisfied.” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477
S.W.3d 235, 250 (Tenn. 2015).

                                           ANALYSIS

        We granted permission to appeal in this case to address whether a claim for wrongful
termination of employment can be asserted under the Tenure Act by classifying the
teacher’s resignation as a constructive discharge rather than a voluntary quit. We analyze
that issue first and then address the remaining issues raised on appeal.

                   I.      Constructive Discharge and the Tenure Act

       It is undisputed in this case that Ms. Lemon resigned her employment as a teacher
with Williamson County Schools. She maintains she was forced to resign and asserts a
claim of wrongful termination under the Tenure Act by applying the doctrine of
constructive discharge.
                                              -8-
       Williamson County Schools contends that application of the doctrine of constructive
discharge in this case would be contrary to the express language of the Tenure Act, which
provides that a teacher’s tenured status ends upon resignation. Tenn. Code Ann. § 49-5-
501(11)(B)(i) (2016).6 Reading the natural and ordinary meaning of the statute’s text, it
argues, the Act’s procedural protections are no longer available once a teacher resigns.
Williamson County Schools relies heavily on the emphasis in Thompson v. Memphis City
Schools Board of Education, 395 S.W.3d 616 (Tenn. 2012), on the elaborate procedural
protections adopted as part of the Tenure Act.

        Ms. Lemon’s argument emphasizes the facts as alleged in her complaint—that she
was an excellent teacher who was inexplicably targeted by the Defendants with a series of
incidents that created intolerable work conditions and forced her to resign. Looking at the
legislative intent behind the Tenure Act, she contends that the wrong or evil the Act seeks
to prevent is the wrongful termination of a qualified teacher. Ms. Lemon argues that the
doctrine of constructive discharge should be applicable to tenured teachers because the
Tenure Act was intended to provide tenured teachers with “more protection than the
average worker, not less.” She says applying constructive discharge is not contrary to the
Tenure Act because the Act’s procedures “fail to address intentional or negligent
intolerable work conditions as a means by the employer to circumvent the Act.”7

                                       A. Constructive Discharge

        Our Court of Appeals has explained the concept of constructive discharge:

               Terminating an employee triggers potentially significant legal
        consequences for an employer. Accordingly, employers may, on occasion,
        attempt an “end run” around these consequences by engaging in conduct
        calculated to induce an employee to quit. The doctrine of constructive
        discharge recognizes that some resignations are coerced and that employers

        6
            Unless otherwise noted, we cite to the most recent version of each referenced statute.
        7
          Ms. Lemon appears to argue that tenured teachers should be permitted to bring two distinct types
of wrongful termination claims: first, a wrongful discharge claim under the Tenure Act for violation of its
procedural provisions; and second, a common-law tort claim for wrongful discharge for violation of
“substantive” provisions of the Tenure Act. She does not seek the remedies provided in the Tenure Act,
such as reinstatement, but instead seeks tort damages in the form of compensatory and punitive damages.
Regardless, any such wrongful termination claim would arise out of the Tenure Act, so our resolution of
the question of constructive discharge makes it unnecessary for us to address Ms. Lemon’s arguments on
these issues.
                                                    -9-
        should not be permitted to escape liability simply because they forced an
        employee to resign. The doctrine disregards form and recognizes that some
        resignations, in substance, are actually terminations.

Walker v. City of Cookeville, No. M2002-01441-COA-R3-CV, 2003 WL 21918625, at *7
(Tenn. Ct. App. Aug. 12, 2003) (citations omitted).8 Thus, constructive discharge takes
place when the conduct of an employer effectively forces an employee to resign.
“Although the employee may say, ‘I quit,’ the employment relationship is actually severed
involuntarily by the employer’s acts, against the employee’s will. As a result, a
constructive discharge is legally regarded as a firing rather than a resignation.” Turner v.
Anheuser-Busch, Inc., 876 P.2d 1022, 1025 (Cal. 1994), overruled in part on other grounds
by Romano v. Rockwell Int’l, Inc., 926 P.2d 1114 (Cal. 1996)); see Phillips v. Interstate
Hotels Corp. No. L07, 974 S.W.2d 680, 687 (Tenn. 1998) (plurality opinion).

       The doctrine of constructive discharge first arose under the National Labor
Relations Act and is applicable under state and federal laws prohibiting discrimination on
the basis of race, color, religion, sex, or national origin. Campbell v. Fla. Steel Corp., 919
S.W.2d 26, 33–34 (Tenn. 1996). In the discrimination context, an employer may be
deemed to have “discharged” an employee who resigned employment if the employee
“‘resigns in order to escape intolerable and illegal employment requirements’ to which the
employee has been subjected because of his race, color, religion, sex, or national origin.”
Id. (quoting Young v. Sw. Sav. & Loan Ass’n, 509 F.2d 140, 144 (5th Cir. 1975)).
Constructive discharge has also been deemed “sufficient to establish the element of
termination under a common-law action for retaliatory discharge.” Crews, 78 S.W.3d at
865. To prove constructive discharge, the plaintiff employee must show “that the employer
knowingly permitted conditions of discrimination in employment so intolerable that a


        8
           There is a second variety of constructive discharge that can apply in breach of contract cases. It
“involves the demotion of executive employees who have a position-specific contract.” Walker, 2003 WL
21918625, at *7; see also Guiliano v. Cleo, Inc., 995 S.W.2d 88, 94 (Tenn. 1999) (“[C]onstructive
termination in this [breach of contract] case is distinguishable from cases where an at-will employee claims
constructive discharge based upon a hostile work environment, discrimination, or some non-feasance on
the part of the employer.”). In the case at bar, the Court of Appeals noted that Ms. Lemon initially pled
constructive discharge in support of her claim of breach of contract as well as her claim of wrongful
termination, but her amended complaint “omitted all reference to constructive termination.” Lemon, 2019
WL 4598201, at *4. The trial court later dismissed the contract claim on summary judgment. Id. The
Court of Appeals held that Ms. Lemon had abandoned constructive discharge related to her breach of
contract claim. Id. Ms. Lemon has not raised that issue on appeal, so we do not address it in this opinion.

                                                  - 10 -
reasonable person subject to them would resign.” Campbell, 919 S.W.2d at 34 (footnote
omitted).

       Constructive discharge is not a cause of action in and of itself. Crews, 78 S.W.3d
at 865. Rather, it is a court-created doctrine applied to prevent employers from
circumventing certain remedial statutes. Application of the doctrine allows an employee
who voluntarily quit his or her employment to satisfy the element of termination in an
otherwise viable underlying claim. See Phillips, 974 S.W.2d at 687 (plurality opinion)
(concluding plaintiff failed to state a claim under the Tennessee Human Rights Act);
Crews, 78 S.W.3d at 865 (holding constructive discharge allows a plaintiff to establish the
element of termination for common-law action for retaliatory discharge, “provided that the
remaining elements of the tort are established”).

       In this case, Ms. Lemon alleges she was “forced to resign when the stalking,
bullying, and harassment could no longer be endured.” Her resignation constituted
constructive discharge, she asserts, because a reasonable person in her position would have
felt compelled to resign when the school falsified an observation report, gave her unusually
low scores, accused her of child abuse, and told her it was illegal to tally tee-shirt sizes.
She contends she was reduced to an inferior status when cameras and a retired teacher were
placed in her classroom to monitor her performance. This course of conduct, Ms. Lemon
maintains, left her no choice but to resign, so her resignation should be classified as a
constructive discharge instead of a voluntary quit, thus satisfying the element of
termination for a wrongful termination claim under the Tenure Act.

       Under the Tenure Act, Ms. Lemon contends, Williamson County Schools was
permitted to terminate her employment only for incompetence, inefficiency, neglect of
duty, unprofessional conduct, or insubordination, and at no time did her performance fall
into any of these categories. Ms. Lemon also claims she was deprived of the notice and
hearing protections of the Tenure Act.

        As we have noted, the doctrine of constructive discharge has long been applied to
claims under the employment discrimination statutes. Campbell, 919 S.W.2d at 33–34. It
is not, however, universally applicable to claims under all statutory schemes. See, e.g.,
Practical Ventures, LLC v. Neely, No. W2013-00673-COA-R3CV, 2014 WL 2809246, at
*10 (Tenn. Ct. App. June 19, 2014) (applying Tennessee Code Annotated § 50-7-303(a)
and the Tennessee Employment Security statutes) (“The doctrine of constructive discharge
is inapplicable in an administrative unemployment compensation proceeding.”).


                                           - 11 -
     We consider, then, whether application of the doctrine of constructive discharge is
compatible with the Tenure Act.

                                        B. Tenure Act

       In Thompson v. Memphis City Schools Board of Education, this Court set out the
purposes of the Tenure Act and outlined the protections afforded to tenured teachers under
the Act:

      The primary purpose of the Tenure Act is “to protect school teachers from
      arbitrary demotions and dismissals.” The Tenure Act also affords “a measure
      of job security to those educators who have attained tenure status” and
      assures “efficient administration of the local educational systems of this
      State” by creating stability.
      ....

               . . . Once attained, . . . tenure extends “until such time as the teacher .
      . . resigns, retires or is dismissed under [the] provisions of this part.” [Tenn.
      Code Ann.] § 49-5-501(11)(C). The Tenure Act declares in no uncertain
      terms that “[n]o teacher shall be dismissed or suspended except as provided
      in this part.” Id. § 49-5-511(a)(1).

              The five exclusive “causes for which a teacher may be dismissed”
      are “incompetence, inefficiency, neglect of duty, unprofessional conduct and
      insubordination as defined in [section] 49-5-501.” Id. § 49-5-511(a)(2). . . .
      [C]ertain procedures must be provided before a tenured teacher is dismissed.
      First, written charges must be presented to the board of education . . . . Id. §
      49-5-511(a)(4). If the board of education determines that the “charges are of
      such nature as to warrant the dismissal of the teacher, the director of schools
      shall give the teacher” written notice of the board’s decision, [and] a copy of
      the charges against the teacher . . . . Id. § 49-5-511(a)(5). The teacher then
      “may [. . .] demand a hearing before the board [. . .] .” Id. § 49-5-512(a)(1).

              When a teacher demands a hearing before the board, “[t]he director
      of schools shall [. . .] set a convenient date [. . .] .” [Id.] § 49-5-512(a)(2).
      “The teacher may appear at the hearing and plead the teacher’s cause in
      person or by counsel.” Id. § 49-5-512(a)(3). Additionally, the teacher “may
      present witnesses, and shall have full opportunity to present the teacher’s
      contentions and to support them with evidence and argument.” Id. at § 49-
                                            - 12 -
       5-512(a)(4). The teacher must be provided a “full, complete, and impartial
       hearing before the board [. . .] .” Id. . . . If an appeal is taken, a transcript or
       recording of the hearing must be prepared, and all actions of the board must
       be reduced to writing and included in the record. Id. § 49-5-512(a)(7). After
       the hearing, “[t]he board shall within ten (10) days decide what disposition
       to make of the case and shall immediately thereafter give the teacher written
       notice of its findings and decision.” Id. § 49-5-512(a)(9). A tenured teacher
       “who is dismissed or suspended by action of the board” may then obtain
       judicial review . . . . Id. § 49-5-513(a)–(b).

395 S.W.3d 616, 623–24 (Tenn. 2012) (emphases removed) (footnotes omitted) (citations
omitted) (quoting Cooper v. Williamson Cnty. Bd. of Educ., 796 S.W.2d 176, 179 (Tenn.
1987)); see also Emory v. Memphis City Schs. Bd. of Educ., 514 S.W.3d 129, 142–43
(Tenn. 2017) (discussing Thompson and procedures under Tenure Act).

       Thus, the Court in Thompson outlined the panoply of procedural protections
afforded tenured teachers who face dismissal. Written charges must be given to the board
of education for review. Once the board approves, the teacher is given notice and may
demand a hearing. A demand for a hearing triggers many procedural safeguards, including
the teacher’s right to testimony under oath and a written record. After the hearing, the
teacher gets written notice of the board’s decision and may obtain judicial review.
Thompson, 395 S.W.3d at 623–24.

       The Thompson Court made it clear that the procedural framework for teacher
discipline in the Tenure Act is not optional; it is there to be followed. In Thompson, when
the plaintiff tenured teacher failed to return to her duties after a lengthy medical leave, a
single administrator made the decision to summarily fire her. Id. at 619. After the fact,
the school board asserted that the teacher’s failure to return to work amounted to
“constructive resignation” and sought to charge her with incompetence, inefficiency, and
other transgressions that would support the dismissal that had already taken place. Id. at
620.

       In response to this argument, the Thompson Court did not mince words. After
outlining the elaborate procedural protections for tenured teachers in the Tenure Act, the
Court said: “Ms. Thompson received absolutely none of the pre-termination protections
the Tenure Act provides.” Id. at 624. Because the school board failed to provide the “first
essential”—giving the teacher notice of the charges against her before terminating her
employment—“a cascade of noncompliance with the Tenure Act resulted.” Id. at 625. The
Court went on: “Because no written charges were presented, the Board failed to make the
                                             - 13 -
required preliminary determination of whether the charges, if true, would warrant Ms.
Thompson’s dismissal.” Id. “In turn, because the Board made no preliminary
determination, Ms. Thompson received no notice of the Board’s decision and was denied
her right to demand a pre-termination hearing before the Board.” Id.

        The Court in Thompson was unimpressed with the school board’s argument that the
teacher’s failure to return to work was a “constructive resignation,” so it was relieved of
the obligation to follow the procedures in the Tenure Act for discharging a tenured teacher.
The Court observed, “The term ‘constructive resignation’ does not appear either in the
Tenure Act or in judicial decisions interpreting it.” Id. The Court noted that a teacher’s
failure to return from leave may be “neglect of duty” and thus cause for termination, so the
school board could have charged the plaintiff teacher with neglect of duty and “proceeded
consistently with the provisions of the Tenure Act.” Id. at 626. It added: “But no statute
authorized the Board to deem Ms. Thompson’s failure to return from sick leave a
constructive resignation or a forfeiture of tenure that stripped her of the pre-termination
protections afforded by the Tenure Act.” Id. In short, Thompson held that the concept of
“constructive resignation” was inconsistent with the procedures in the Tenure Act.

        The school board in Thompson argued that the teacher was not entitled to
reinstatement and back salary, as a provision of the Tenure Act provided, but was instead
limited to a hearing to determine whether she should be dismissed for cause. Id. at 627.
Too late for that, the Court said. The procedural remedies in the Tenure Act, it explained,
“presuppose[] board action in compliance with the Tenure Act.” Id. at 629 (comparing
Van Hooser v. Warren Cnty. Bd. of Educ., 807 S.W.2d 230, 238–39 (Tenn. 1991)). It held
that the teacher was entitled to reinstatement plus full back salary, with no offset for money
the teacher earned or could have earned in other employment, under Tennessee Code
Annotated section 49-5-511(a)(3). Thompson, 395 S.W.3d at 627–30.

        In Thompson, the school board protested that awarding the teacher full salary
without offset would provide her a windfall. Id. at 629–30. The Court acknowledged the
award to the teacher would be “considerable” but said the school board had brought the
situation on itself. Id. at 630. The Court explained that the size of the award

       may be attributed primarily to the Board’s refusal to comply with statutory
       mandates. The Tenure Act is carefully crafted both to afford teachers an
       expeditious process and to limit the liability incurred by boards of education
       when teachers are vindicated or reinstated. The Tenure Act has not operated
       as designed in this case because its requirements were ignored . . . .

                                           - 14 -
Id. at 630 (footnote omitted).

       Against this background, we consider whether the doctrine of constructive discharge
is accordant with the Tenure Act. As outlined above, constructive discharge serves an
important purpose in the context of discrimination and retaliatory discharge cases. It
prevents employers from skirting claims for unlawful termination by knowingly permitting
conditions of discrimination so intolerable that a reasonable person subject to them would
resign. Campbell, 919 S.W.2d at 34.

       As mentioned, Williamson County Schools argues that constructive discharge is not
compatible with the Tenure Act because the Act provides that a teacher’s tenured status
ends upon resignation. As a result, they contend, Ms. Lemon cannot claim the protections
of the Act if she resigns. See Tenn. Code Ann. § 49-5-501(11)(B)(i). This argument sounds
superficially satisfying but ultimately is circular. After all, the employment discrimination
statutes generally apply only to employees. Wrongful termination claims may generally
only be asserted by employees who were terminated. Nevertheless, constructive discharge
is applicable in the context of employment discrimination precisely to prevent employers
from escaping liability “simply because they forced an employee to resign.” Lemon, 2019
WL 4598201, at *5 (quoting Frye v. St. Thomas Health Servs., 227 S.W.3d 595, 612 (Tenn.
Ct. App. 2007)). The whole point of the doctrine of constructive discharge is to legally
regard a resignation as a firing rather than a voluntary quit.

       Next, in its rejection of the school board’s claim of constructive resignation,
Thompson observed that the term “constructive resignation” does not appear anywhere in
the Tenure Act. 395 S.W.3d at 625. The same can be said of constructive discharge. This
aspect of the reasoning in Thompson is relevant but not sufficient. The doctrine of
constructive discharge is not rooted in statutory language; rather, it was judicially created
to effectuate the purpose of statutes that forbid discrimination in employment, by making
employer-coerced resignation the practical and legal equivalent of dismissal.

       The most salient part of the reasoning in Thompson is its conclusion that the concept
of “constructive resignation” was inconsistent with the detailed procedural framework in
the Tenure Act. The Court in Thompson found that the school board’s decision to
characterize the teacher’s failure to return to duty as a “constructive resignation” short-
circuited the statutory procedures carefully laid out in the Act and caused it to “not
operate[] as designed.” Id. at 630.

      Similarly, constructive discharge is inconsistent with the comprehensive procedural
framework in the Tenure Act. The doctrine of constructive discharge sits comfortably
                                           - 15 -
alongside the discrimination and retaliatory discharge statutes; it facilitates rather than
frustrates the aims of those statutes. The same cannot be said of the Tenure Act. Thompson
outlined the multi-layered procedures adopted in the Tenure Act, which are intended to
give tenured teachers ample opportunity to be heard and ensure that dismissal decisions are
made with transparency and by consensus of school administrators. Regardless of the
reason for the decision, a tenured teacher who quits and then sues on the basis of
constructive discharge leapfrogs over those procedures and frustrates a major aim of the
Act.

       In her brief, Ms. Lemon distinguishes between the “procedural portions” and the
“substantive portions” of the Tenure Act, arguing that the “substantive” provisions on the
causes for which a tenured teacher may be dismissed are the parts that serve “public
policy.” The negative inference from this argument is that the procedural aspects of the
Act do not serve public policy. We disagree.

       The procedural framework in the Tenure Act is carefully calibrated to give school
administrators leeway to evaluate, investigate, and discipline tenured teachers when
needed, all with transparency to give the teacher written reasons for the actions and create
a record in the event discharge eventually occurs. Likewise, the Act references procedures
for tenured teachers to follow if they disagree with the school administrators’ disciplinary
actions. For example, the Tenure Act provides that a tenured teacher who receives two
consecutive years of evaluations of “below expectations” or “significantly below
expectations” is not fired but is returned to probationary status and given an opportunity to
improve. See Tenn. Code Ann. § 49-5-504(e) (2014).9 Statutes also address evaluations
and evaluation grievance procedure. See Tenn. Code Ann. § 49-1-302(d) (2016). The Act
lays out step-by-step procedures to be followed if a tenured teacher is suspended for three
days or less.10 If a tenured teacher receives a suspension exceeding three days, the
       9
            This statute provides in part:

       Any teacher who, after acquiring tenure status, receives two (2) consecutive years of evaluations
       demonstrating an overall performance effectiveness level of “below expectations” or “significantly
       below expectations,” as provided by the evaluation guidelines adopted by the state board of
       education pursuant to § 49-1-302, shall be returned to probationary status by the director of schools
       until the teacher has received two (2) consecutive years of evaluations demonstrating an overall
       performance effectiveness level of “above expectations” or “significantly above expectations.”
       When a teacher who has returned to probationary status has received two (2) consecutive years of
       evaluations demonstrating an overall performance effectiveness level of “above expectations” or
       “significantly above expectations,” the teacher is again eligible for tenure . . . .
       10
            Tennessee Code Annotated section 49-5-512(d) provides:
                                                 - 16 -
protections include written notice of the reason for the adverse employment action, a
hearing before an unbiased hearing officer, and appeal rights. Tenn. Code Ann. § 49-5-
512(a)-(c) (2016).

       The procedures in the Tenure Act regarding discharge of a tenured teacher, outlined
at length in Thompson, ensure that dismissal decisions are made with involvement by
several layers of educational administrators and opportunity for the subject teacher to be
heard. 395 S.W.3d at 623–24. Only after those procedures have been exhausted is the
teacher entitled to judicial review of the termination of employment. Id. at 624. From a
policy perspective, this process makes certain that discharge decisions about tenured
teachers are made methodically and by consensus of professional educators, and that court
review of such decisions is based on a complete record reflecting the steps that led to
termination. The process is intended not only to protect tenured teachers; it is also intended
to benefit the public served by school administrators and teachers alike.



       (d) Subsections (a) and (c) shall not apply to a disciplinary suspension of a teacher by the
       director of schools that is for a period of three (3) days or less and that is not made in
       anticipation of dismissal. For such suspensions of three (3) days or less, the following shall
       apply:

               (1) The director of schools shall provide written notice of suspension and the
               reasons for the suspension to the teacher, along with an explanation of the evidence
               supporting the decision to suspend and copies of any documents relied upon by the
               director in reaching that decision;

               (2) Upon request made in writing within five (5) days from the date of the
               suspension letter or the date it was received, whichever is later, the director shall
               provide a conference with the director at which the teacher may offer rebuttal to
               the charges or any information the teacher wishes the director to consider. Both
               the LEA and the teacher may be represented by an attorney or other representative;

               (3) The meeting shall be recorded by the director of schools, and a copy shall be
               provided to the teacher upon request;

               (4) The director shall issue a written decision within ten (10) days from the date of
               the conference. The director may not impose any additional punishment beyond
               that described in the notice of suspension; and

               (5) The teacher, if dissatisfied with the decision of the director, may pursue appeal
               of the director’s decision pursuant to § 49-5-513.

                                                  - 17 -
       As explained in Thompson, the statutes presuppose that both school administrators
and tenured teachers will act “in compliance with the Tenure Act.” Id. at 629. All parties
must do so.11 Even if school administrators are convinced that discharge is unavoidable,
they must follow the Tenure Act’s procedures for discipline. Similarly, even if a tenured
teacher subjected to discipline believes discharge is inevitable, the teacher must avail
himself or herself of the available remedies along the way and follow the Act’s procedures.
As in Thompson, “[t]he Tenure Act has not operated as designed in this case because its
requirements were ignored.”12 Id. at 630. Ms. Lemon did not act in accordance with the
Tenure Act, and she is not entitled to rely on its provisions now.

        Ms. Lemon asserts that this Court expanded application of the doctrine of
constructive discharge to tenured teachers in State ex rel. McGhee v. St. John, 837 S.W.2d
596 (Tenn. 1992). We disagree. The Court in McGhee referred in passing to the teacher
at issue having been “constructively discharged,” but it did not apply the doctrine and did
not address its application under the Tenure Act. Id. at 601–02. Indeed, it is clear that the
teacher in that case, despite enduring considerable challenges, followed the provisions of
the Tenure Act to the letter. See id. at 597–99.

       In short, we must conclude that superimposing the doctrine of constructive
discharge onto the statutory framework of the Tenure Act would be inconsistent with Act.
Respectfully, we disagree with the Court of Appeals’ decision to apply the doctrine to Ms.
Lemon’s claims under the Tenure Act and hold that constructive discharge is not applicable
to wrongful termination claims under the Act.13 Consequently, we agree with the trial court
that, upon resignation, Ms. Lemon’s status as a tenured teacher ended, and she was no


        11
            We recognize that teachers and school administrators are not on equal footing; as outlined in
Thompson, school administrators control the decisions regarding investigation, evaluation, and discipline,
and teachers are left to respond to those decisions. Nevertheless, as we outline, the Tenure Act provides
tenured teachers with remedies that are unavailable to typical employees-at-will, and the legislative intent
is for teachers to utilize them.
        12
           This is evidenced by the fact that Ms. Lemon does not even seek the remedies provided in the
Tenure Act. Instead, she seeks to recover compensatory damages and punitive damages for her alleged
wrongful termination. The issues she raises on appeal regarding the damages that may be recovered are
pretermitted by our holding, so we decline to address them.
        13
          Our holding is limited to wrongful termination claims under the Tenure Act and does not preclude
tenured teachers from relying on the doctrine of constructive discharge for wrongful termination claims that
do not arise under the Tenure Act. For example, a tenured teacher, like any other employee, may rely on
constructive discharge to assert a wrongful termination claim under the employment discrimination statutes.
                                                  - 18 -
longer entitled to the protections provided by the Tenure Act for tenured teachers who have
been improperly dismissed.

      Accordingly, we reverse the Court of Appeals’ holding on Ms. Lemon’s wrongful
termination claim and affirm the trial court’s dismissal of that claim.14

                                        II.     Tort Claims

        On cross-appeal, Ms. Lemon argues that the Court of Appeals erred in affirming the
trial court’s dismissal of her tort claims against Williamson County Schools and the
individual Defendants, Dr. Donnelly, Mr. Looney, and Ms. Goodwin.

       As to the individual Defendants, the tort claims at issue are for intentional infliction
of emotional distress. As to Williamson County Schools, the tort claim at issue is for
negligence.

       The trial court first dismissed the negligence claims against Williamson County
Schools on the basis of sovereign immunity under the Governmental Tort Liability Act. It
dismissed the intentional infliction of emotional distress claims against the individual
Defendants for failure to properly articulate the claims, but dismissed them without
prejudice to permit Ms. Lemon to amend her complaint as to those claims.

       After Ms. Lemon amended her complaint on the claims of intentional infliction of
emotional distress, the trial court granted summary judgment against Ms. Lemon on those
claims.

       We consider first the predicate claims of intentional infliction of emotional distress
and then the claims of negligence against Williamson County Schools.

       The trial court used alternate grounds to grant summary judgment as to Ms. Lemon’s
intentional infliction of emotional distress claims. As to all of the Defendants, the trial
court held the allegations were insufficient as a matter of law to sustain a claim of
intentional infliction of emotional distress. In the alternative, as to the individual
Defendants, the trial court held they were immune under the Tenure Act as school officials
acting within the scope of their duties.

        14
           Williamson County Schools argues the Court of Appeals erred in holding tort damages may be
available to a plaintiff claiming wrongful discharge based on the Tenure Act. Our decision on Ms. Lemon’s
claim for wrongful termination pretermits this issue.
                                                 - 19 -
        The Court of Appeals affirmed the trial court’s grant of summary judgment on the
claims of intentional infliction of emotional distress against the individually named
Defendants on the basis of the specific grant of immunity in the Tenure Act for school
officials. Lemon, 2019 WL 4598201, at *14. It affirmed dismissal as to Williamson
County Schools on grounds of sovereign immunity under the Governmental Tort Liability
Act. Id. at *6.

       We first consider whether the facts alleged in the complaint state a claim for
intentional infliction of emotional distress. The elements of an intentional infliction of
emotional distress claim are that “the defendant’s conduct was (1) intentional or reckless,
(2) so outrageous that it is not tolerated by civilized society, and (3) resulted in serious
mental injury to the plaintiff.” Rogers v. Louisville Land Co., 367 S.W.3d 196, 205 (Tenn.
2012).

        The burden for a plaintiff to demonstrate outrageous conduct is a high burden
indeed. Liability for intentional infliction of emotional distress “does not extend to mere
insults, indignities, threats, annoyances, petty oppression or other trivialities.” Bain v.
Wells, 936 S.W.2d 618, 622 (Tenn. 1998) (quoting Medlin v. Allied Inv. Co., 398 S.W.2d
270, 274 (Tenn. 1966), abrogated on other grounds by Camper v. Minor, 915 S.W.2d 437
(Tenn. 1996)). This Court has endorsed the “high threshold” standard stated in the
Restatement (Second) of Torts:

       The cases thus far decided have found liability only where the defendant’s
       conduct has been extreme and outrageous. It has not been enough that the
       defendant has acted with an intent which is tortious or even criminal, or that
       he has intended to inflict emotional distress, or even that his conduct has been
       characterized by “malice,” or a degree of aggravation which would entitle
       the plaintiff to punitive damages for another tort. Liability has been found
       only where the conduct has been so outrageous in character, and so extreme
       in degree, as to go beyond all bounds of decency, and to be regarded as
       atrocious and utterly intolerable in a civilized community. Generally, the
       case is one in which the recitation of the facts to an average member of the
       community would arouse his resentment against the actor, and lead him to
       exclaim, “Outrageous.”

Bain, 936 S.W.2d at 622–23 (quoting Medlin, 398 S.W.2d at 274; Restatement (Second)
of Torts § 46 cmt. d (Am. L. Inst. 1965)). The Restatement recognizes that “[i]t is for the
court to determine, in the first instance, whether the defendant’s conduct may reasonably
                                           - 20 -
be regarded as so extreme and outrageous as to permit recovery, or whether it is necessarily
so.” Restatement (Second) of Torts § 46 cmt. h; see Brown v. Mapco Exp., Inc., 393
S.W.3d 696, 704 (Tenn. Ct. App. 2012).

        The Court of Appeals detailed the factual allegations in Ms. Lemon’s complaint
relevant to her claims of intentional infliction of emotional distress. Lemon, 2019 WL
4598201, at *7–10. The alleged outrageous conduct includes: disciplining and interfering
with a charity attempt for a co-worker outside of school; a false and inaccurate work
review; accusing Ms. Lemon of child abuse in the form of physical contact to discipline a
student; placing cameras in her classroom to monitor her actions; placing a retired teacher
in her classroom to do in-person monitoring; warning community members and co-workers
not to speak on her behalf; telling community members Ms. Lemon would not work in the
State of Tennessee if they spoke on her behalf; telling community members Ms. Lemon
had anger issues; telling community members there had been allegations of child abuse;
and telling co-workers who sought to speak up for Ms. Lemon to “remember who signs
your paychecks.”

        Ms. Lemon argues this conduct meets the standard for intentional infliction of
emotional distress, emphasizing community support for her after some of the allegations
came to light. We disagree. The type of conduct that may constitute intentional infliction
of emotional distress is illustrated by cases in which the conduct was found to have met the
high legal standard for the tort. For example, in one case, the defendant estate’s decedent
told the plaintiff that his wife was having a seizure; as the plaintiff was calling 911 for help,
the decedent shot his wife in the head, turned to face the plaintiff, put a pistol to his head,
pulled the trigger, and killed himself. See Lourcey v. Estate of Scarlett, 146 S.W.3d 48, 52
(Tenn. 2004). In another case, the defendant’s course of conduct included death threats
and gunshots fired near the plaintiff’s home. See Levy v. Franks, 159 S.W.3d 66, 84 (Tenn.
Ct. App. 2004) (“[T]here’s fixin’ to be a killin’ in the holler.”). As these cases demonstrate,
the standard for intentional infliction of emotional distress “is an exacting standard.”
Miller v. Willbanks, 8 S.W.3d 607, 614 (Tenn. 1999).

        The Restatement observes, “Complete emotional tranquility is seldom attainable in
this world, and some degree of transient and trivial emotional distress is a part of the price
of living among people.” Restatement (Second) of Torts § 46 cmt. j. “There is no occasion
for the law to intervene in every case where some one’s feelings are hurt.” Id. § 46 cmt. d.
On the spectrum of behavior, the conduct alleged in Ms. Lemon’s complaint skews more
toward “mere insults, indignities, threats, annoyances, petty oppression or other
trivialities.” Bain, 936 S.W.2d at 622 (quoting Medlin, 398 S.W.2d at 274). We agree

                                             - 21 -
with the trial court that the facts in this case do not rise to the level of outrageous conduct
required for intentional infliction of emotional distress.15

       We also agree with the lower courts that the Tenure Act immunizes school officials
from liability for actions taken in furtherance of prosecutorial duties that fall under the Act.
The Tenure Act provides: “The director of schools or other school officials shall not be
held liable, personally or officially, when performing their duties in prosecuting charges
against any teacher or teachers under this part.” Tenn. Code Ann. § 49-5-512(b). This
immunity is absolute and available even if the school officials who bring charges against a
tenured teacher act with ill will or bad faith. See Buckner v. Carlton, 623 S.W.2d 102,
104–06 (Tenn. Ct. App. 1981) (holding Tenure Act provided immunity to school officials
despite their false claims of misappropriation of school funds against the plaintiff and
conspiracy to testify falsely during the teacher’s administrative hearing), superseded by
statute on other grounds, Act of May 24, 1984, ch. 972, 1984 Tenn. Pub. Acts 1026
(codified as amended at Tenn. Code Ann. §§ 9-8-301 to -311 (2016)), as recognized in
Hardy v. Tournament Players Club at Southwind, Inc., 513 S.W.3d 427, 435 (Tenn. 2017).

       Here, the actions Ms. Lemon recites in her complaint were taken by the individual
Defendants while Ms. Lemon was a tenured teacher with Williamson County Schools.
Assuming for purposes of this appeal the truth of Ms. Lemon’s allegation that their purpose
was to coerce her into resigning, the Tenure Act immunized them from liability for their
actions.

       We also agree with the lower courts that Williamson County Schools has immunity
against the claims for infliction of mental anguish. Tennessee Code Annotated § 29-20-
205 provides:

        Immunity from suit of all governmental entities is removed for injury
        proximately caused by a negligent act or omission of any employee within
        the scope of his employment except if the injury arises out of:
        ....

        (2) . . . infliction of mental anguish . . . .

        15
            To the extent Ms. Lemon alleges a claim for negligent infliction of emotional distress, that claim
fails for the same reason. For a claim of negligent infliction of emotional distress, “the plaintiff must prove
that the conduct giving rise to his claim was so extreme and outrageous that it would have caused a
reasonable person to suffer serious or severe emotional injury.” Brown, 393 S.W.3d at 706. As a matter
of law, the conduct alleged by Ms. Lemon does not rise to that level.
                                                   - 22 -
Tenn. Code Ann. § 29-20-205(2) (2012). This provision immunizes Williamson County
Schools against Ms. Lemon’s claims of infliction of emotional distress.

       Finally, Ms. Lemon’s amended complaint makes generalized allegations of
negligence by Williamson County Schools for failure to prevent or control the conduct of
the individual Defendants. These claims fail because, as we have explained, the predicate
conduct of the individual Defendants, while perhaps unpleasant, does not rise to the level
of intentional infliction of emotional distress. To the extent that any further negligence
claims against Williamson County Schools remain, they are in the nature of negligent
supervision of the individual Defendants and failure to prevent their intentional actions
against Ms. Lemon. We agree with the Court of Appeals’ analysis of these claims:

              When a plaintiff attempts to hold a governmental entity liable for the
      intentional acts of its employees, as [Ms. Lemon] does here, a direct showing
      of negligence by the governmental entity is required. In other words, a
      governmental entity cannot be held liable for an intentional tort “absent proof
      of its negligent supervision.” To state a claim for negligent supervision, a
      complaint must allege that the defendant had notice of the wrongdoer’s
      propensity to harm, authority to prevent the harm, and a duty of care to those
      who were harmed.

            While [Ms. Lemon’s] negligence claims asserted that [Williamson
      County Schools] breached its duty to “control, direct, and train their
      employees,” i.e., the Individual Defendants, it failed to allege facts that
      would show [Williamson County Schools] had notice of the intentional
      conduct that harmed [Ms. Lemon]. Without notice of the Individual
      Defendants’ conduct, the risk of harm to [Ms. Lemon] was not foreseeable.

Lemon, 2019 WL 4598201, at *6–7 (citations omitted) (quoting Hughes v. Metro. Gov’t of
Nashville & Davidson Cnty., 340 S.W.3d 352, 355 (Tenn. 2011)). The Court of Appeals
added that, to the extent Ms. Lemon alleged Defendant Assistant Superintendent Goodwin
intentionally participated in the conduct that injured her, Williamson County Schools
“cannot be held liable for Ms. Goodwin’s negligent supervision of her own intentional
conduct.” Id. at *7.

       We agree. We affirm the lower courts’ dismissal of Ms. Lemon’s negligence claims
against Williamson County Schools.

                                          - 23 -
      These holdings pretermit any other issues raised on appeal.

                                     CONCLUSION

       We reverse the Court of Appeals’ holding that Ms. Lemon stated a claim for
wrongful termination under the Tenure Act and affirm the trial court’s dismissal of that
claim. We affirm the lower courts’ dismissal of Ms. Lemon’s tort claims. This cause is
remanded to the trial court for proceedings consistent with this opinion, and costs are
assessed to Appellee, Melanie Lemon, for which execution may issue if necessary.




                                                  _________________________________
                                                  HOLLY KIRBY, JUSTICE




                                         - 24 -